Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0246066) in view of Niimi et al. (US 2006/0289051).
	Regarding claim 1, Chen discloses a thermoelectric device comprising:  a plurality of lower electrodes (bottom 750 in Fig. 7B; [0078]); a support layer disposed on the lower electrodes (shown in annotated Fig. 7B below; note: the term "on" does not require direct physical contact or the absence of intermediate components); a thermoelectric material disposed on the lower electrode, the thermoelectric material including an N-type thermoelectric material and a P-type thermoelectric material (710A/B in Fig. 7B); an insulating layer disposed on the support layer (top 740 in Fig. 7B); a plurality of upper electrodes disposed on the thermoelectric material (top 750 in Fig. 7B); wherein the insulating layer, the support layer, and the lower electrodes are vertically overlapped with one another (top 740, support layer, and bottom 750 are vertically overlapped with one another as shown in annotated Fig. 7B), wherein the thermoelectric material is electrically connected with the upper electrodes and the lower electrodes (710A/B and upper and lower 750 in Fig. 7B), wherein the thermoelectric material is inclined with respect to the lower electrodes (710A/B inclined with respect to lower 750 as shown in Fig. 7B); wherein the support layer has a first support layer and a second support layer spaced apart from each other (shown in annotated Fig. 7B below), wherein the thermoelectric material includes an upper surface facing the upper electrodes and a lower surface facing the lower electrodes (upper and lower surfaces of 710A/B in relation to upper and lower 750 in Fig. 7B), wherein the upper surface of the thermoelectric material is formed to gradually move away from the first support layer and from the lower electrodes toward the upper electrodes (shown in annotated Fig. 7B below), wherein the first support layer is disposed on the plurality of lower electrodes (shown in annotated Fig. 7B below in relation to 750; it is noted that the term "on" does not require direct physical contact or the absence of intermediate components; additionally, the term "on" does not require a specific spatial orientation between components), wherein the second support layer is in contact with the lower surface of the thermoelectric material to support the thermoelectric material (shown in annotated Fig. 7B below), wherein a separation space is disposed between the first support layer and the P-type thermoelectric material (shown in annotated Fig. 7B below).
	Chen does not explicitly disclose the insulating layer is disposed between adjacent upper electrodes of the plurality of upper electrodes and overlaps the plurality of upper electrodes in a horizontal direction.
	Niimi discloses a thermoelectric device and further discloses the configuration in which upper electrodes 32 are between sections of an insulating layer (shown in Fig. 1B).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the insulating layer and plurality of upper electrodes of Chen in the configuration disclosed by Niimi, because the structural arrangement disclosed amounts to a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when employing the structural arrangement in the thermoelectric device of Chen based on the teaching of Niimi. Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Chen, modified by Niimi as set forth above, discloses the insulating layer is disposed between adjacent upper electrodes of the plurality of upper electrodes and overlaps the plurality of upper electrodes in a horizontal direction.
	With regard to the limitation "predetermined", the limitation is directed to the manner in which the device is made.  It is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). 
	While modified Chen does disclose the support layer is made of a flexible material (Chen - [0071]), modified Chen does not explicitly disclose the capping substrate is made of a flexible material.
	Niimi discloses a thermoelectric device comprising a substrate made of a flexible material (23a - [0045], [0042]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the substrate of modified Chen with a flexible material, as disclosed by Niimi, because as evidenced by Niimi, the use of a flexible material in the formation of a substrate for a thermoelectric device amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the substrate of modified Chen with a flexible material based on the teaching of Niimi.
	[AltContent: textbox (separation space)] 
[AltContent: arrow][AltContent: textbox (second support layer)][AltContent: textbox (upper surface support layer)][AltContent: textbox (first support layer)]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow]
    PNG
    media_image1.png
    380
    1050
    media_image1.png
    Greyscale


	Regarding claim 2, modified Chen discloses all the claim limitations as set forth above.  While Chen does disclose the active thermoelectric elements may be horizontally or vertically sloped in order to maximize the thermal length through each of the elements ([0020]), and further discloses the various shapes of the thermoelectric elements allow for the thermoelectric energy harvester to have a semi-vertical or quasi-lateral structure, that these shapes of the thermoelectric elements may allow for the thickness of the thermoelectric energy harvester to be reduced as compared to vertical thermoelectric elements, and that the shapes and depth of the thermoelectric elements may be selected to maximize the surface area of the thermoelectric elements while keeping the thickness of the thermoelectric energy harvester fixed ([0083]); Chen does not explicitly disclose the angle between top surfaces of the lower electrodes and a lower surface of the thermoelectric material that is inclined is 45° or more.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the thermoelectric elements of Chen such that the angle between the top surfaces of the lower electrodes and a lower inclined surface of the N-type thermoelectric material or a lower inclined surface of the P-type thermoelectric material is 45° or more, as claimed, because as taught by Chen, the thickness of the thermoelectric device, the surface area, and the thermal length of the thermoelectric elements are affected by the slope of the elements ([0020], [0083]), and one of ordinary skill in the art would have optimized, by routine experimentation, the slope of the elements in the device of Chen in order to obtain the desired balance between the thickness of the device and the surface area/thermal length of the elements.
	Regarding claim 3, modified Chen discloses all the claim limitations as set forth above.  Chen further discloses the thermoelectric material comprises a plurality of thermoelectric elements having different inclinations with respect to the lower electrodes (710A and 710B have different inclinations (inclinations facing different directions) with respect to the lower 750 in Fig. 7B).
	Regarding claim 4, modified Chen discloses all the claim limitations as set forth above.  Chen further discloses the N-type thermoelectric material and the P-type thermoelectric material are symmetrical with respect to a direction perpendicular to top surfaces of the upper electrodes and top surfaces of the lower electrodes (710A and 710B with respect to 750 in Fig. 7B).
	Regarding claim 6, modified Chen discloses all the claim limitations as set forth above.  Modified Chen discloses the first support layer is vertically overlapped with the insulating layer (Chen - shown in annotated Fig. 7B above in relation to top 740) and disposed under the insulating layer and on the lower electrodes (Chen - shown in annotated Fig. 7B above; note: the terms "on" and "under" do not require direct physical contact or the absence of intermediate components), wherein the second support layer is disposed between adjacent lower electrodes of the plurality of lower electrodes (Chen - shown in annotated Fig. 7B above), wherein the thermoelectric material is inclined with respect to the support layer (Chen - the thermoelectric material is inclined with respect to the top of support layer in Fig. 7B).
Regarding claim 7, modified Chen discloses all the claim limitations as set forth above.  Modified Chen further discloses the insulating layer is disposed on the first support layer (Chen - 740 on first support layer in annotated Fig. 7B above; note: the term "on" does not require direct physical contact or the absence of intermediate components) and horizontally interposed between adjacent upper electrodes (Chen as modified by Niimi (Fig. 1B) as set forth above).
	Regarding claim 12, modified Chen discloses all the claim limitations as set forth above.  Chen further discloses the support layer (shown in annotated Fig. 7B above) disposed on the lower electrodes (lower 750 in Fig. 7B) and between the N-type thermoelectric material and the P-type thermoelectric material (shown in annotated Fig. 7B above).
	Regarding claim 13, modified Chen discloses all the claim limitations as set forth above.  Chen further discloses the second support layer is inclined such that the N-type thermoelectric material and the P-type thermoelectric material disposed are inclined (740 in relation to 710A and 710B in Fig. 7B).
Regarding claim 14, modified Chen discloses all the claim limitations as set forth above.  Modified Chen further discloses the insulating layer connects the upper electrodes (Chen as modified by Niimi (Fig. 1B) as set forth above).
	Regarding claims 15 and 16, modified Chen discloses all the claim limitations as set forth above.  Chen further discloses an angle between bottom surfaces of the upper electrodes and an upper inclined surface of the P-type thermoelectric material is the same as an angle between top surfaces of the lower electrodes and a lower inclined surface of the P-type thermoelectric material (depicted in Fig. 7B).
	If not depicted in Figure 7B of Chen, Chen does not explicitly disclose an angle between bottom surfaces of the upper electrodes and an upper inclined surface of the P-type thermoelectric material is the same as an angle between top surfaces of the lower electrodes and a lower inclined surface of the P-type thermoelectric material; or that an angle between bottom surfaces of the upper electrodes and an upper inclined surface of the P-type thermoelectric material is 45° or more.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the angle between the upper electrode and the P-type thermoelectric material of Chen to be the same as the angle between the lower electrode and the P-type thermoelectric material, because as taught by Chen, the shapes and depth of the thermoelectric elements 710A, 710B may be selected to maximize the surface area of the thermoelectric elements while keeping the thickness of the thermoelectric energy harvester fixed ([0070]).  Additionally, such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the thermoelectric elements of Chen such that the angle between the bottom surfaces of the upper electrodes and an upper inclined surface of the P-type thermoelectric material, as claimed, because as taught by Chen, the thickness of the thermoelectric device, the surface area, and the thermal length of the thermoelectric elements are affected by the slope of the elements ([0020], [0083]), and one of ordinary skill in the art would have optimized, by routine experimentation, the slope of the elements in the device of Chen in order to obtain the desired balance between the thickness of the device and the surface area/thermal length of the elements.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0246066) in view of Niimi et al. (US 2006/0289051) as applied to claim 1 above, and further in view of Kuchimachi (US 2007/0227158).
	Regarding claim 6, modified Chen discloses all the claim limitations as set forth above.  Modified Chen discloses the first support layer is vertically overlapped with the insulating layer (shown in annotated Fig. 7B above in relation to top 740) and disposed under the insulating layer and on the lower electrodes (shown in annotated Fig. 7B above; note: the terms "on" and "under" do not require direct physical contact or the absence of intermediate components), wherein the second support layer is disposed between adjacent lower electrodes of the plurality of lower electrodes (shown in annotated Fig. 7B above).
	With regard to the limitation "the thermoelectric material is inclined with respect to the support layer", one of ordinary skill would have found it obvious to modify the shape of the support layer in modified Chen to match the vertical shape of the support layer (28, 29) shown in Figures 7B and 7C of Kuchimachi, because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Chen, as modified above, discloses the thermoelectric material is inclined with respect to the support layer.

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that amended claim 1 recites that the first support layer is disposed on the plurality of lower electrodes, a separation space is disposed between the first support layer and the N-type thermoelectric material or between the first support layer and the P-type thermoelectric material, and the support layer and the insulating layer each is made of a flexible material, and that these features are not disclosed by the cited references.
In response to applicant's argument, modified Chen discloses each of the limitations as set forth above in the office action.  Applicant argues that the insulating layer disclosed by Chen is not displaced horizontally between the upper electrodes, and as a result, Chen does not disclose or suggest that the insulating layer is disposed between adjacent upper electrodes of the plurality of upper electrodes and overlaps the plurality of upper electrodes in a horizontal direction.  In response to applicant's argument, Chen is not relied upon alone to teach the limitation claimed, rather Chen in view of Niimi, as set forth in the office action, is relied upon to teach the limitation.
Applicant argues that Chen does not disclose or suggest that the first support layer of the support layers is spaced apart from the upper surface of the thermoelectric material and is not in contact so that a gap exists therebetween, and that Chen does not disclose or suggest that the upper surface of the thermoelectric material and the first support layer are separated or that the upper surface of the thermoelectric material gradually moves away from the first support member and from the lower electrodes toward the upper electrodes.
In response to applicant's argument, annotated Fig. 7B of Chen above shows a first and second support layer spaced apart from each other, wherein the thermoelectric material includes an upper surface facing the upper electrodes and a lower surface facing the lower electrodes (upper and lower surfaces of 710A/B in relation to upper and lower 750 in Fig. 7B), wherein the upper surface of the thermoelectric material is formed to gradually move away from the first support layer and from the lower electrodes toward the upper electrodes (shown in annotated Fig. 7B below), wherein the second support layer is in full contact with the lower surface of the thermoelectric material to support the thermoelectric material (shown in annotated Fig. 7B below).
Applicant argues that there is no separation space located between the first support layer and the thermoelectric material. In response to applicant's argument, annotated Fig. 7B above depicts the disclosed separation space between the first support layer and the P-type thermoelectric material.
Applicant argues that Chen only discloses that the arrangement of thermoelectric elements is maximized within a predetermined space through the inclined structure with various shapes and orientations of the thermoelectric elements, and accordingly, it was not obvious to one of ordinary skill in the art at the time the invention was made to modify Chen's thermoelectric device to arrive at the claimed configuration in which an insulating layer is disposed between the upper electrodes to minimize the alignment space of the thermoelectric material or the claimed separation space and materials of the insulating layer and the support layer through routine experimentation and optimization.
In response to applicant's argument, as set forth in the office action, Niimi discloses a thermoelectric device and further discloses the configuration in which upper electrodes 32 are between sections of an insulating layer (shown in Fig. 1B).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the insulating layer and plurality of upper electrodes of Chen in the configuration disclosed by Niimi, because the structural arrangement disclosed amounts to a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when employing the structural arrangement in the thermoelectric device of Chen based on the teaching of Niimi. Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Chen, modified by Niimi as set forth above, discloses the insulating layer is disposed between adjacent upper electrodes of the plurality of upper electrodes and overlaps the plurality of upper electrodes in a horizontal direction.
	With regard to the limitation "predetermined", the limitation is directed to the manner in which the device is made.  It is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). 
	While modified Chen does disclose the support layer is made of a flexible material (Chen - [0071]), modified Chen does not explicitly disclose the capping substrate is made of a flexible material.
	Niimi discloses a thermoelectric device comprising a substrate made of a flexible material (23a - [0045], [0042]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the substrate of modified Chen with a flexible material, as disclosed by Niimi, because as evidenced by Niimi, the use of a flexible material in the formation of a substrate for a thermoelectric device amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the substrate of modified Chen with a flexible material based on the teaching of Niimi.
In response to applicant's argument that the space for movement of the insulating layer and the support layer is secured such that bending of the thermoelectric element can be easily made, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With regard to applicant's argument that Niimi does not disclose that the thermoelectric material is inclined, and thus Niimi fails to disclose or suggest that the first support layer and the upper surface of the thermoelectric material gradually move away from the lower electrodes toward the upper electrodes; Niimi is not relied upon to teach these limitations. Instead, Chen is relied upon to teach these limitations as set forth above in annotated Fig. 7B of Chen.
Applicant argues that Kuchimachi does not disclose or suggest that the separation distance between the first support layer and the upper surface of the thermoelectric material increases as the support layer goes toward the top.  In response to applicant's argument, Kuchimachi is not relied upon to teach this limitation.  Instead, Chen is relied upon to teach the limitation as set forth above in annotated Fig. 7B of Chen.
It is noted that the amendment to claim 1 overcomes the 112(a) rejection in the previous office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726